783 N.W.2d 92 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Freddie Bass PARKER, Defendant-Appellant.
Docket No. 139985. COA No. 283569.
Supreme Court of Michigan.
June 10, 2010.

Order
By order of April 28, 2010, attorney Dennis M. Powers was directed to respond to the allegations set forth in the defendant's pro se motion for reconsideration. On order of the Court, the answer having been received, the motions for reconsideration of this Court's January 29, 2010 order filed by the defendant and by attorney Dennis M. Powers are considered, and they are DENIED, because it does not *93 appear that the order was entered erroneously.